Citation Nr: 0946664	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-34 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a breast disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to May 
2001, when she was placed on the temporary disability retired 
list.  

FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board of Veterans' Appeals (Board) received 
notification from the Veteran that she no longer wished to 
pursue her appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In her substantive appeal filed in November 2006, the Veteran 
requested the opportunity to present hearing testimony before 
a Veterans Law Judge.  In April 2008, she was awarded a 
100 percent disability rating for another service-connected 
disability.  The hearing was scheduled for July 2009.  Upon 
receiving notification of the scheduled hearing, however, the 
Veteran wrote and requested that the VA cancel her case, 
saying that she could not remember what it was for.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.



ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


